COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-091-CR
 
  
MODADA CLARKE                                                                 APPELLANT
  
V.
  
THE STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM THE 396TH DISTRICT COURT 
OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
April 14, 2000, pursuant to a plea bargain, appellant Modada Clarke pleaded 
guilty to the offense of aggravated sexual assault of a child under fourteen 
years of age.  Following the plea bargain agreement, the trial court 
deferred adjudication and placed appellant on eight years' community 
supervision.  On January 29, 2004, the State petitioned to proceed to 
adjudication and revoke appellant's community supervision.  Appellant 
pleaded true regarding a number of the violations alleged by the State.  
The trial court revoked appellant's community supervision, adjudicated him 
guilty, and sentenced him to eight years' imprisonment.
        In 
his sole point on appeal, appellant challenges the legal sufficiency of the 
evidence to support the trial court's judgment revoking his community 
supervision.  Article 42.12, section 5 of the Texas Code of Criminal 
Procedure prohibits an appellant from raising error in the adjudication of guilt 
process.  Tex. Code Crim. Proc. Ann. 
art. 42.12, § 5(b) (Vernon Supp. 2004-05); Connolly v. State, 983 S.W.2d
738, 740-41 (Tex. Crim. App. 1999).  Accordingly, we dismiss this appeal 
for want of jurisdiction. See Tex. 
R. App. P. 43.2(f).
 
  
                                                                  PER 
CURIAM
 
 
PANEL B:   MCCOY, 
LIVINGSTON, and GARDNER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: November 24, 2004


NOTES
1.  See
Tex. R. App. P. 47.4.